962 F.2d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Marvin Lee EFFINGER, Defendant-Appellant.
No. 90-30131.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1992.*Decided May 8, 1992.

Before HUG, DAVID R. THOMPSON and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Marvin Lee Effinger appeals his conviction following his guilty plea to distribution of cocaine in violation of 21 U.S.C. § 841 and his 78-month sentence under the Sentencing Guidelines.   Pursuant to  Anders v. California, 386 U.S. 738 (1967), Effinger's attorney has filed a brief stating that he finds no issues for review.   Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.


3
The possible issues raised by Effinger lack merit.   We do not have jurisdiction to review the district court's use of fact findings regarding other criminal conduct to set Effinger's sentence within a Guidelines range.   See United States v. Reed, 914 F.2d 1288, 1290 (9th Cir.1990).   The district court did not err by basing Effinger's sentence on the weight of a mixture or substance containing cocaine.   See U.S.S.G. § 2D1.1(c) n.*.


4
Accordingly, we affirm the district court's judgment and grant the motion of George G. Curtis, Esq., to withdraw as counsel of record.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3